 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DOMINGO L. CLEVELAND, SR.,                         No. 2:16-cv-2308 MCE AC
12                      Plaintiff,
13          v.                                          ORDER
14   JANSSEN PHARMACEUTICALS,
15                      Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se in this products liability case. The case has

18   accordingly been referred to the undersigned by E.D. Cal. R. (“Local Rule”) 302(c)(21). Before

19   the court is plaintiff’s first request for an extension of time to file a response to defendant’s

20   motion for summary judgment filed on July 8, 2019. ECF No. 96. Plaintiff indicates that he

21   requires an extension because of his limited access to the prison’s law library and due to the

22   complexity of the case. Id. at 2. Good cause appearing, the request will be granted. Plaintiff

23   shall have sixty (60) days from the date of entry of this order to file his response.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s request for an extension of time to respond to defendant’s summary

26               judgment motion (ECF No. 96) is GRANTED;

27          2. Plaintiff shall file his response to defendant’s motion for summary judgment within

28               sixty (60) days of the date of entry of this order; and
                                                        1
 1         3. Failure to file a timely response may result in a recommendation that this action be
 2            dismissed for failure to prosecute.
 3         IT IS SO ORDERED.
 4   DATED: July 18, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
